Citation Nr: 1627152	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  06-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for evidentiary development in November 2009 and April 2011.  

The Veteran testified at a hearing in October 2009 before an Acting Veterans Law Judge who has since retired, and the Veteran was sent a letter in September 2012 informing him of such and offering him the option to testify at a hearing in front of the Veterans Law Judge who would decide his case.  38 C.F.R. § 20.707, 20.717 (2015).  The Veteran replied that he wished to appear at a second Board hearing via video conference at his local RO, and the Board remanded the case in December 2012 to schedule the Veteran for such a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As directed by the December 2012 remand, the Veteran was scheduled for a video conference hearing in March 2016.  However, prior to this hearing, the Veteran reported that he could not attend the hearing due to having surgery performed on the day prior to this hearing, and he requested that he be scheduled for another video conference hearing.  Having found good cause for the Veteran's failure to attend the hearing scheduled for March 2016, the AOJ will be directed to schedule the Veteran for another video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




